Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
CLAIM INTERPRETATION

The presence of claim limitations that are preceded by the phrases “wherein” often raises a question as to the limiting effect of the claim limitations (see MPEP §2111.04).  The Examiner has interpreted the limitations following the phrase “wherein” as positively being claimed (i.e. the claim limitations are required and/or the claim limitations following the “wherein clause” limits the structure).  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the vertex of the truncated cone (claims 20, 21, 26, and 27, it is noted that the vertex is not labeled, as well as, the vertex is not shown due to the deflector has a truncated cone shape (i.e. where the vertex (i.e. the point where the cone sides meet)) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: DRY VACUUM PUMP WITH AT LEAST ONE SEALING DEVICE WITH A DEFLECTOR.
the specification and the claims contain reference to the vertex and the location as being located on the side of the oil sump (2) or the side of the pumping stage (3e).  The vertex of a cone is the pointed end (i.e. the area that is cut off in the figures since the cone is a truncated cone), and therefore, it is unclear from the Figures where the vertex is and how the location being on the oil sump side or the side of the pumping stage is determined.  The Figures show which side the cone faces (i.e. the angled side faces), which appears to be the intention of the use of the terminology of “vertex”, however, the “vertex” is not shown, so the location of the “vertex” is unclear in the specification and figures on exactly what the applicant intends the vertex to be referring to.  Figures 1, 3, 9, and 12 show that side (17) has the truncated cone, where the cone (angled portion) is on the side closest to the bearing and oil sump (2).  Figures 10 and 11 show a truncated cone for the entire body of the deflector (i.e. there is no flat side of the deflector (i.e. disc shape)), and therefore, the angled/inclined portion (referred to as the vertex) would arguably be on both the oil sump side and the side of the pumping stage, however, this is confusing and not accurate, since a cone only has one vertex.  Please amend the specification and claims to change the terminology of “vertex” as the reference location, since there is no “vertex” shown in the truncated cone shapes of the deflectors.   
Appropriate correction is required.
Claim Objections
The following claims are objected to because of the following informalities:  

Claims 14 and 25 recite “at least one lubricant sealing device inserted between the at least one oil sump and a pumping stage of the at least one pumping stage at each shaft passage” coupled with “the at least one lubricant sealing device including a generally disc-shaped deflector mounted on a shaft of the two rotating shafts for rotation therewith”, is not clear on if the at least one lubricant sealing device including a generally disc-shaped deflector is mounted on both shafts of the two rotating shafts or on just one of the shafts due to the singular form of shaft.  The Examiner recommends amending this recitation to “at least one lubricant sealing device inserted between the at least one oil sump and a pumping stage of the at least one pumping stage at each shaft passage, the at least one lubricant sealing device including a deflector mounted on each shaft of the two rotating shafts for rotation therewith”.
British English is used in the claims where claims 14 and 25 recites “syncronised”, which is recommended to be changed to “synchronized”; and “centre” in claims 20, 21, and 25 is recommended to change to “center”.
Claim 15 is recommended to change “the shaft of the two rotating shafts” to “the respective shaft of the two rotating shafts”, since claim 14 had recited that each shaft passages have the at least one lubricating sealing device (i.e. which means that both 
Claim 18 is recommended to change “on the shaft of the two rotating shafts” to “on each of the shafts of the two rotating shafts” (see discussion above for claims 14, 15, and 25, where both shafts have the at least one lubricating sealing device), and therefore, it is recommended to clarify that each of the shafts have a sleeve.
Claims 20, 21, 26, and 27 recites a “vertex of the truncated cone”.  As discussed above, a vertex of the cone is the point at which the sides would meet.  The claims are unclear of exactly what the applicant intends the “vertex” to be.  The Examiner recommends amending the specification and claims to recite the angled (or inclined) surface of the truncated cone and which direction it faces or if it is closer to the at least one oil sump or the at least one pumping stage. 
  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-27 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 14 recites “generally disc-shaped deflector” coupled with the limitation directed to “a disc of the generally disc-shaped deflector has an annular end on a periphery thereof, extending towards the at least one pumping stage, forming a retaining recess”.  Claim 25 recites “a disc of the generally disc-shaped deflector comprises at least one face having a truncated cone shape, coaxial with a centre of the generally disc-shaped deflector”.  The claim is indefinite since the combination is not clear and appears to be undoing the claim limitation, since how does a disc have an annular end that extends to form a recess or is a truncated cone?  The specification discloses the annular end (16) in Figures 2, 3, 9, 10, and 12, however, it is unclear how a disc (a flat component) has an annular end that extends and forms a recess.  Furthermore, with respect to claims 20, 21, and 25-27 that recites the “generally disc-shaped deflector” with a “general truncated cone” or a “truncated cone”.  It is unclear how a flat disc deflector is combined with a truncated cone, since the disc-shape is 
Claims 15-24 are rejected by virtue of their dependence on claim 14.
Claims 26 and 27 are rejected by virtue of their dependence on claim 25.
Claim 15 recites “the annular end is a generally cylindrical shape”, which is indefinite, since there are no clear boundaries for “generally” (see discussion of the definition of generally above).  Since the end is “annular”, it is not clear on when the end would not be a cylindrical shape (i.e. a shaped formed by an “annular end”), and therefore, what is intended by being “generally cylindrical shape”.  The Examiner recommends changing “generally” to “substantially” for this limitation, since this is clear that the shape would appear to one having ordinary skill in the art to be considerable cylindrical in shape.

Claims 20, 21, 26, and 27 recites “a vertex of the truncated cone shape”, which is indefinite since this limitation further recites that the vertex is “located on a side of the at least one oil sump” or “located on a side of the at least one pumping stage”.  As discussed above in the specification objection, a cone only has one vertex, as well as, from the Figures, it is unclear as to what the applicant considers the vertex to be.  The vertex of a cone is at a single point, and therefore, it is unclear as to what reference point the applicant is referring to when it is stated that it is located on a side of either the at least one oil sump or the at least one pumping stage.  How is a person to determine if the vertex is located closer to the at least one oil sump or the at least one pumping 
Claim 25 recites “generally disc-shaped deflector comprises at least one face having a truncated cone shape, coaxial with a center of the generally disc-shaped deflector”.   As discussed above, the combination of a disc shape and a cone shape is indefinite, since it is unclear if the shape of the deflector is disc shape, cone shape, or a combination of both.  Figure 11 discloses a “truncated cone shape” on both sides, while the other embodiments show that the deflector has a flat round shape portion on one side and a cone shaped portion on the other side (see Figures 2, 3, 9, 10, and 12).  The Examiner recommends changing “a generally disc-shaped deflector” to “deflector” in claim 25, so that the claim would generically recite on the embodiment shown in Figure 11, which shows a truncated cone on both sides, and not a disc-shape on any of the sides.  The Examiner also suggests that if the applicant wants to claim the flat circular shape portion, it is recommended to recite that “the deflector comprises at least one face having a truncated cone shape, coaxial with the center of the deflector”, since the combination of a flat circular portion on a side facing the oil sump (and therefore the truncated cone shape with the inclined surface facing the pumping stage is not shown or disclosed).  
Claims 26 and 27 are rejected by virtue of their dependence on claim 25.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over ACHTELIK (U.S. Patent 6,287,100 B1) in view of YAMAMOTO (U.S. Patent 6,688,864 B2), as currently understood based on the 112(b) rejections and understanding from the specification objections.

Regarding claim 25, ACHTELIK discloses:  a dry vacuum pump (see Abstract), comprising: 
at least one oil sump (see Column 2, lines 10-12 discloses that oil is supplied to the bearing (7) via a lubrication installation (not shown) that produces an oil mist, furthermore, Column 2, lines 54-58, recites that (33) acts as a spray shield for the oil droplets that are sprayed at the bearing.  The lubrication installation is considered to be the at least one oil sump); 
at least one pumping stage (the pumping stage includes the rotors (1) (see Figure 1, Column 1, lines 5-17, and Column 2, lines 6-12); 
two rotating shafts (1) (see Figure 1, Column 1, lines 5-17, and Column 2, lines 6-12) respectively holding at least one rotor (1) extending in the at least one pumping stage (see Figure 1), the at least one rotor (1) in order to carry a gas (Column 1, lines 5-17) to be pumped between an intake and a discharge of the dry vacuum pump 
at least one lubricant sealing device (9, 13, 33) inserted between a pumping stage of the at least one pumping stage (see Figure 1, where the pumping stage includes (1)) at each shaft passage (see Figure 1, where the at least one lubricant sealing device is at the shaft passage, where the shaft is (3a, 3b)), the at least one lubricant sealing device including a generally disc-shaped deflector (33) mounted on a shaft of the two rotating shafts for rotation therewith (see Figure 1, Column 3, lines 54-58), 
wherein a disc of the generally disc-shaped deflector (33) comprises at least one face having a truncated cone shape, coaxial with a centre of the generally disc-shaped deflector (see Figure 1, that shows a truncated cone shape that is part of (33)).
However, ACHTELIK fails to specifically disclose that the at least one rotor being configured to rotate in a synchronised manner in opposite directions to be pumped between an intake and a discharge of the dry vacuum pump, and at least one lubricant sealing device inserted between the at least one oil sump and a pumping stage of the at least one pumping stage at each shaft passage.
claim 25, YAMAMOTO teaches:  the at least one rotor (23, 24, 25, 26, 27; 28, 29, 30, 31, 32) being configured to rotate in a synchronised manner in opposite directions to be pumped (see Figures 1a and 2a, 2b, 3a, 3b, Column 3, lines 48-67, which shows that the rotors (23, 24, 25, 26, 27) rotate in the opposite direction from (28, 29, 30, 31, 32) and are synchronized manner due to the intermeshing gears (34, 35)) between an intake (181) and a discharge (171) of the dry vacuum pump (see Figures 1a, 2a, and 3a), and at least one lubricant sealing device (see Figure 1b, which shows a close up of the at least one lubricant sealing device that contains multiple components (49, 51, 59, 60, 66, 67, 68, 71, 72) inserted between the at least one oil sump (the oil sump is Y in Figures 4a) and a pumping stage of the at least one pumping stage (the pumping stage is the stage that contains (27, 32) at each shaft passage (see Figure 1a, which shows there is at least one lubricant sealing device at each shaft passage).
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have the at least one rotor being configured to rotate in a synchronised manner in opposite directions to be pumped between an intake and a discharge of the dry vacuum pump, and at least one lubricant sealing device inserted between the at least one oil sump and a pumping stage of the at least one pumping stage at each shaft passage in the dry vacuum pump of ACHTELIK, since utilizing well-known dry vacuum pump configurations as taught by YAMAMOTO requires only routine skill in the art and produces predictable results (i.e. pumping fluid from the intake to the discharge and keeping the oil that is in the at least one oil sump from entering into the dry vacuum pump chamber).  
claim 27, ACHTELIK further discloses:  a face of the generally disc-shaped deflector having the truncated cone shape is opposite the at least one oil sump (see Figure 1, where the oil sump is on the side of the bearings in the combination of ACHTELIK/ YAMAMOTO, in order to provide oil to the bearings, where (33) acts as a spray shield (Column 2, lines 54-58), and therefore, the truncated cone (33) of ACHTELIK is opposite the at least one oil sump), a vertex of the truncated cone shape being located on a side of the at least one pumping stage (see Figure 1, where the truncated cone shape vertex is considered to be located on a side of the at least one pumping stage, as noted above, it is unclear what is meant by this limitation, since the vertex of the truncated cone is not shown, as well as, there is only one vertex that is a single point of a cone, and therefore, it is unclear how the “vertex” is located on a side of the at least one pumping stage, as claimed).
Allowable Subject Matter
Claim 14-24 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  
Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
CACARD (WIPO Publication WO 2009/024370 A1) discloses a dry vacuum pump with a seal that has truncated cone shape (21) (see Figure 1) and a deflector (37), however, the truncated cone shape is used to separate the oil from the gas, and is not utilized as a deflector.  CACARD does show that the vertex is closer to the pumping 
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A DAVIS whose telephone number is (571)272-9965. The examiner can normally be reached M-Th, 5:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY DAVIS/
Primary Examiner